RENDERED: NOVEMBER 4, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0668-MR


RITA R. WHITE AND MARGARET
SUE PARIS                                                            APPELLANTS


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.              HONORABLE DEANA C. MCDONALD, JUDGE
                        ACTION NO. 19-CI-503731


TIARA M. FOWLER AND PHILLIP
FOWLER                                                                    APPELLEES


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: DIXON, LAMBERT, AND MCNEILL, JUDGES.

DIXON, JUDGE: Rita R. White and Margaret Sue Paris appeal the Jefferson

Family Court’s order, entered March 23, 2021, denying them de facto custodian

status. After careful review of the briefs, record, and law, we affirm.
             BACKGROUND FACTS AND PROCEDURAL HISTORY

                Tiara and Phillip Fowler are the parents of J.F. and T.F., who are

minor children. On December 16, 2019, White and Paris, the children’s maternal

grandmother and great-grandmother, respectively, filed a petition seeking custody,

parenting time, and/or visitation. A hearing was held on February 19, 2021.

Thereafter, on March 23, 2021, the court entered an order finding that White and

Paris had not satisfied their burden of proof to be designated de facto custodians

pursuant to KRS1 403.270(1). After their subsequent motion to alter, amend, or

vacate the court’s order pursuant to CR2 59.05 was denied, White and Paris timely

brought this appeal.

                                 STANDARD OF REVIEW

                We review a court’s findings of fact under the clearly erroneous

standard and will only reverse if the findings are not supported by substantial

evidence. CR 52.01; Black Motor Co. v. Greene, 385 S.W.2d 954, 956 (Ky. 1964).

We review the court’s legal conclusions de novo. Nash v. Campbell County Fiscal

Court, 345 S.W.3d 811, 816 (Ky. 2011).




1
    Kentucky Revised Statutes.
2
    Kentucky Rules of Civil Procedure.

                                           -2-
                                     ANALYSIS

             As an initial matter, we will address whether the parties’ respective

briefs should be stricken. The Fowlers argue in their joint appellee brief that White

and Paris’s appellant brief should be stricken for failure to comply with CR

76.12(4)(v). CR 76.12(4)(v) requires that appellants begin their argument with “a

statement with reference to the record showing whether the issue was properly

preserved for review and, if so, in what manner.” White and Paris’s preservation

statement does not include the required reference to the record.

             White and Paris, in turn, filed a motion seeking to strike the Fowlers’

appellee brief for their recitation of evidence that had been stricken by the court.

Without conceding error, the Fowlers assert the court should ignore the alleged

deficiency or, in the alternative, they request that the court strike only those

offending portions, which amounts to the first four sentences on page four in their

counterstatement of the case.

             When a party fails to abide by the rules of civil procedure, we are

permitted to ignore the deficiency, strike the brief in whole or part, or review the

issues raised for manifest injustice. CR 76.12(8); Elwell v. Stone, 799 S.W.2d 46,

47 (Ky. App. 1990). Given the important nature of child custody cases, we are not

inclined to strike either brief in its entirety; however, by separate order we GRANT




                                          -3-
IN PART White and Paris’s motion to strike and will disregard those portions of

the Fowlers’ brief referencing disqualified evidence from Kevin Strange.

                We turn now to the merits of the appeal. KRS 403.270 (2018)3

provides in pertinent part:

                (1)(a) As used in this chapter and KRS 405.020, . . . “de
                facto custodian” means a person who has been shown by
                clear and convincing evidence to have been the primary
                caregiver for, and financial supporter of, a child who has
                resided with the person for a period of six (6) months or
                more if the child is under three (3) years of age and for a
                period of one (1) year or more if the child is three (3)
                years of age or older[.]

                (b) . . . Once a court determines that a person meets the
                definition of de facto custodian, the court shall give the
                person the same standing in custody matters that is given
                to each parent under this section[.]

                White and Paris raise various challenges to the court’s findings of

fact regarding the care and support of the children and assert the court erred in

denying them de facto custodian status. Resolution of these issues requires us to

review the evidence; however, because White and Paris did not file a designation,

the record on appeal does not contain the video proceedings from the relevant

hearing. As the appellants, it is incumbent on White and Paris to ensure that this

Court receives a complete record. Gambrel v. Gambrel, 501 S.W.3d 900, 902 (Ky.

App. 2016) (citing Steel Techs., Inc. v. Congleton, 234 S.W.3d 920, 926 (Ky.


3
    The statute was amended in 2021 after these proceedings commenced.

                                              -4-
2007), abrogated on other grounds by Osborne v. Keeney, 399 S.W.3d 1 (Ky.

2012)). When the record is incomplete, we must assume the missing contents

support the trial court’s decision. Smith v. Smith, 450 S.W.3d 729, 732 (Ky. App.

2014); Commonwealth v. Thompson, 697 S.W.2d 143, 145 (Ky. 1985).

Accordingly, absent the video proceedings, we are required to conclude that the

court did not err.

             Next, White and Paris state the court erred in concluding that KRS

403.270 does not allow them to jointly qualify for de facto custodian status.

However, White and Paris concede that the court did not expressly rule on this

issue and admit the denial of de facto custodian status was predicated on the

court’s finding they jointly did not satisfy their burden of proof when Tiara Fowler

consistently cared for and financially supported her children. Because we have

determined the court’s findings must be affirmed, this claim is consequently moot.

             Finally, White and Paris argue the court applied an erroneous burden

of proof. In support, they cite the court’s statement that “[w]hile not specifically

stated in the statute, it is presumed that parents fill the roles of primary caregiver

and financial supporter. Thus, [White and Paris] have the burden of rebutting that

presumption.” White and Paris maintain that the court’s statement is not supported

by the law, demonstrates bias, and deprived them of a fair hearing. We disagree.




                                           -5-
             While we do not endorse the court’s summation of the law, contrary

to White and Paris’s contention, it is not without support. In applying KRS

403.270, our courts have consistently recognized that parents have a superior,

constitutionally protected right to the care, custody, and control of their children.

Brumfield v. Stinson, 368 S.W.3d 116, 118 (Ky. App. 2012); see also Stanley v.

Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 1212-13, 31 L. Ed. 551 (1972).

Attendant with these rights, we have recognized that the common law “imposes a

duty of responsibility on parents for the care, nurture[,] and upbringing of their

children.” Smothers v. Baptist Hospital East, 468 S.W.3d 878, 883 (Ky. App.

2015). We have also held that before a purported de facto custodian is afforded the

same standing as a parent, “the court must determine that the biological parent has

abdicated the role of primary caregiver and financial supporter of the child for the

required period of time. In other words, one must literally stand in the place of the

natural parent to qualify as a de facto custodian.” Brumfield, 368 S.W.3d at 118

(internal quotation marks and citations omitted). As the court’s statement is

consistent with these principles, we find no error.

             Further, we do not perceive that the standard articulated by the court

constitutes prejudice or bias as White and Paris’s burden of proof remains

unchanged. Moreover, as the court cited and applied the correct standard in the




                                          -6-
underlying order on appeal, the challenged language only appearing in the order

denying CR 59.05 relief, we conclude any error was harmless. CR 61.01.

                                CONCLUSION

            Therefore, and for the forgoing reasons, the order of the Jefferson

Family Court is AFFIRMED.



            ALL CONCUR.



BRIEFS FOR APPELLANTS:                   BRIEF FOR APPELLEES:

Dean H. Sutton                           Allison S. Russell
Louisville, Kentucky                     Louisville, Kentucky

                                         John H. Helmers, Jr.
                                         Louisville, Kentucky




                                        -7-